DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 9, 11-14 and 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination A rotary solenoid comprising: a fixed body portion having a casing in which a pair of bearing portions positioned on front and rear sides are provided; and a movable body portion having a rotation shaft rotatably supported by the pair of bearing portions, wherein the fixed body portion includes: the casing formed of a magnetic material; and an air-cored coil of which the surface orthogonal to an axial direction of the rotation shaft is fixed to an inner surface of the casing, wherein the movable body portion includes: a rotor yoke having one end fixed to the rotation shaft; and a magnet portion having a pair of magnets fixed to an opposing surface positioned on the other end side of the rotor yoke serving as a surface opposing the air-cored coil and disposed along a rotation direction of the opposing surface, wherein the fixed body portion and the movable body portion share a pair of restricting stopper mechanisms that restrict a rotation angle range of the movable body portion by making contact with each other, wherein the casing shares a self-holding mechanism that attracts the movable body portion at a first position and a second position at both ends of the rotation angle range to hold the position of the the magnet portion and the attracting piece portion are disposed in such a positional relation that the magnet and the attracting piece portion do not overlap each other in the axial direction or the rotation direction.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 16, the prior art of record does not teach nor suggest in the claimed combination a rotary solenoid comprising: a casing having a front side, a rear side and a sidewall extending between the front side and rear side, the casing made of magnetic material; a pair of bearing portions, one of the pair of bearing portions on each of the front side and rear side of the casing; a movable body portion having a rotation shaft rotatably supported by the pair of bearing portion; an air-cored coil of which the surface orthogonal to an axial direction of the rotation shaft is fixed to an inner surface of the front side of the casing; and a fixed block portion formed of a non-magnetic material in the casing, wherein the fixed block portion has a component holding portion, the component holding portion being a channel formed on the fixed block portion, the channel being spaced from the movable body in an axial direction of the rotation shaft so that the channel and movable body overlap in the axial direction, wherein the movable body portion includes: a rotor yoke having one end fixed to the rotation shaft; and BIRCH, STEWART, KOLASCH & BIRCH, LLPPCL/CJM/cjmApplication No.: 16/302,497Docket No.: 0994-0299PUS1 Reply to Office Action of March 15, 2021Page 5 of 10 a magnet portion having a pair of magnets fixed to an opposing surface positioned on the other end side of the rotor yoke serving as a surface opposing the air-cored coil and disposed along a rotation direction of the opposing surface.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 06/08/2021, with respect to currently amended claims 1, 3-6, 9, 11-14 and 16-20 have been fully considered and are persuasive.  The previous rejection(s) of current claims 1, 3-6, 9, 11-14 and 16-20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BERNARD ROJAS/Primary Examiner, Art Unit 2837